Citation Nr: 1648189	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 30 percent for pansinusitis.

(The issue of entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, will be addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Harold H. Hoffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In April 2014, the Board issued a decision that, among other things, found that new and material evidence had not been received to reopen the claim for entitlement to service connection for GERD and denied entitlement to an initial compensable rating for the service-connected pansinusitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court issued an Order granting a Joint Motion for Partial Remand (JMR) and vacating, in part, and remanding, in part, the April 2014 Board decision.

In January 2016, the Board found that new and material evidence had been received to reopen the claim for entitlement to service connection for GERD.  The Board also remanded the reopened claim for entitlement to service connection for GERD along with the other issues remaining on appeal for actions consistent with the April 2015 JMR.

At the time of the January 2016 Board remand, this appeal included the issues of entitlement to service connection for bilateral frostbite of the hands and entitlement to service connection for bilateral frostbite of the feet.  However, a July 2016 rating decision granted the Veteran entitlement to service connection for cold injury residuals of the bilateral feet and the bilateral hands.  As this represents a total grant of the benefits sought on appeal with respect to those issues, they are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The July 2016 rating decision also granted the Veteran entitlement to an increased initial rating of 30 percent for pansinusitis from October 26, 2009.  As this increase in rating does not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, Veteran reported to a June 2010 VA examiner that she was unemployed because she could not find work and due to her history of nonservice-connected depression.  The June 2010 VA examiner opined that the Veteran's pansinusitis and service-connected allergic rhinitis would result in increased tardiness to work, and that the conditions decrease her concentration and slow down her work during acute episodes.  In addition, a July 2016 VA examiner opined that the Veteran's sinus condition causes a mild impact on her ability to work in a physical job where she has to run, lift, push, or pull heavy objects, and causes a minimal impact on her ability to work in a sedentary job where she has to sit at a desk and work at a computer or answer telephones.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders her unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the increased rating issue on appeal.

The record in this appeal consists of documents electronically stored in Virtual VA and the Veterans Benefits Management System.

The Veteran's appeal for entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing: Policies and Responsibility Assignments, 14(c)(10)(a).


FINDINGS OF FACT

1.  There is no probative evidence of record showing that the Veteran's currently diagnosed GERD had its onset during her active service or is otherwise causally or etiologically related to an in-service event, injury, or disease.

2.  The probative evidence of record reflects that the Veteran's pansinusitis has resulted in multiple episodes of sinusitis per year; however, it has not required radical surgery or repeated surgeries.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to an initial rating in excess of 30 percent for pansinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6510 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the appeal for entitlement to service connection for GERD, VA's duty to notify was satisfied by a letter dated in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's appeal for an increased initial rating for pansinusitis arises from her disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the Agency of Original Jurisdiction (AOJ) provided the Veteran the required statement of the case in March 2011, as well as supplemental statements of the case in August 2012, October 2012, and September 2016.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, identified VA and non-VA treatment records, and lay statements have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in June 2010, April 2012, and July 2016 as to her service-connected pansinuitis.  The examiners interviewed the Veteran, examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not been provided a VA examination in relation to her claim for entitlement to service connection for GERD.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, although there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of 38 C.F.R. § 3.159(c)(4)(i)(B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's GERD is related to her military service is her own conclusory generalized lay statements, which are unsupported by the evidence of record.  Furthermore, as discussed more fully below, there is evidence that weighs against the Veteran's statements.  Accordingly, the Board finds that there is no evidence establishing that an event, injury, or disease occurred in service.  See McLendon, 20 Vet.App. at 82 (whether a claimant suffered an "in-service event, injury, or disease" under the second prong involves "a classic factual assessment, involving the weighing of facts").  Therefore, referral for a VA medical examination is not warranted.

The Veteran has not alleged that her pansinusitis has increased in severity since the July 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal for a higher initial rating for that disability and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Compliance with JMR and Board Remand

As noted in the Introduction, the Court vacated, in part, and remanded, in part, the April 2014 Board decision for actions consistent with the April 2015 JMR.  In relevant part, the parties to the April 2015 JMR agreed that the Board did not provide an adequate statement of reasons or bases for its determinations that new and material evidence had not been received to reopen the claim for entitlement to service connection for GERD and that the Veteran did not have sufficient non-incapacitating episodes of sinusitis to warrant a compensable rating based on her lay statements.

The Board notes that, in January 2016, the Board found that new and material evidence had been received to reopen the claim for entitlement to service connection for GERD.  Therefore, that issue is no longer on appeal.  In addition, the Board herein provides further reasons and basis as to its decision on the Veteran's appeal for a higher initial rating for pansinusitis in compliance with the April 2015 JMR.

Also as noted in the Introduction, the Board remanded this case in January 2016.  In relevant part, the January 2016 Board remand directed the AOJ to request that the Veteran identify and authorize for release all private treatment records; attempt to obtain any records so identified; provide the Veteran a VA examination to determine the current nature and severity of her pansinusitis; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the January 2016 Board remand, the AOJ sent a letter to the Veteran in February 2016 asking her to identify and authorize for release records for all health care providers that had treated her for the claimed conditions on appeal.  To date, the Veteran has not responded to that letter.  Thereafter, the AOJ provided the Veteran with a VA examination as to her pansinusitis in July 2016 and readjudicated the appeal in July 2016 and September 2016 supplemental statements of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2015 Court Order, April 2015 JMR, and January 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for her GERD and pansinusitis.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the matters on appeal was identified by the Veteran or her representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor her representative has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection for GERD

The Veteran seeks entitlement to service connection for GERD.  She asserts that she was first treated for GERD in service, to include with over-the-counter medications, and continued to be treated for the condition after her separation from service.  Specifically, at an August 2012 RO hearing, she testified that she reported GERD on her retirement physical.  At the January 2014 Board hearing, she testified that she was diagnosed with GERD in service around 1998 when she complained of stomach problems and a burning sensation.  In addition, the GERD medications first made her sick, so her medications were changed.  Following her separation from service, she continued to receive treatment for GERD at the William Beaumont Army Medical Center beginning approximately six months after her retirement.  She further testified that doctors at the William Beaumont Army Medical Center made a correlation between her current GERD and the treatment she received while in service.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (concerning a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (concerning tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concerning flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  In weighing credibility, VA may consider, among other things, self-interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran's service treatment records are absent for evidence of a diagnosis of, or reference to, GERD.  They show treatment for sore throats and dry cough, assessed as pharyngitis, upper respiratory infections, and sinusitis.  A periodic report of medical examination dated in May 1995 reflects that the Veteran had normal clinical evaluations of the mouth, throat, abdomen, and viscera.  A retirement report of medical examination dated in February 1999 reflects that the Veteran again had normal clinical evaluations of the mouth, throat, abdomen, and viscera.  That report does not include any notes of GERD or any other gastrointestinal condition.  On a report of medical history for retirement dated in February 1999, the Veteran endorsed several past or current conditions, to include swollen or painful joints, recurrent ear infection, and recurrent back pain or any back injury.  However, she denied past or current frequent indigestion or stomach or intestinal conditions.

Post-service treatment records from the William Beaumont Army Medical Center show that the Veteran had normal gastrointestinal examinations in March and May 2000.  On January 3, 2001, the Veteran complained of indigestion and burping, and stated that when she eats "it just sits there."  She was provided guidelines for dealing with epigastric distress and recommended for followup at a later time.  On January 5, 2001, the Veteran was again seen for gastrointestinal complaints.  The treatment note documents the Veteran's report that "I went to the [doctor] because I got pregnant, and ended up terminating the pregnancy" and "[n]ow I have problems when I eat of having to burp, but I can't."  The note also reflects recent treatment of being seen "[a] month ago for pregnancy termination 22 Dec."  A March 20, 2003 note reflects that the Veteran complained of daily symptoms of acid reflux, and that medications were not effective in treating the symptoms.  Subsequent treatment notes include in their health histories a diagnosis of GERD established March 20, 2003.  The treatment notes show continued complaints of gastrointestinal symptoms thereafter, to include constant heartburn, belching, and dyspepsia.  The Veteran had a normal EGD in January 2005.  A December 2010 note states, "[Patient] also has had GERD symptoms for over 10 years."

The Board finds that the weight of the evidence is against the conclusion that the Veteran's current GERD had its onset during her active service.  Although the Veteran reports that she had gastrointestinal symptoms during service, that she was diagnosed with GERD during service, and, therefore, that her GERD had its onset during her active service, there is no record of any such symptoms or diagnosis in the service treatment records.  The May 1995 and February 1999 reports of medical examination show normal clinical evaluations of the mouth, throat, abdomen, and viscera.  Moreover, although the Veteran testified at the August 2012 RO hearing that she reported GERD on her retirement physical, the February 1999 report of medical examination for retirement and the February 1999 report of medical history are both absent for any complaint of GERD or gastrointestinal symptoms.  In fact, on the February 1999 report for medical history, the Veteran denied past or current frequent indigestion or stomach or intestinal conditions despite endorsing past or current symptoms in other body systems.  The post-service treatment records show that the Veteran had normal gastrointestinal examinations in 2000, and that she first report gastrointestinal symptoms in January 2001.  Furthermore, the Veteran's statements in the January 2001 treatment records suggest that her gastrointestinal symptoms began after she terminated a pregnancy in December 2000, approximately a year and a half after her separation from active service.

The Board finds that the contemporaneous evidence outweighs and is more probative than the Veteran's later assertions, made in connection with her claim for disability benefits, linking the current GERD symptoms to her active service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The contemporaneous records reflect no complaint or diagnosis of GERD or any other gastrointestinal condition during service.  They reflect normal clinical evaluations of the mouth, throat, abdomen, and viscera in May 1995 and February 1999.  The February 1999 report of medical history reflects the Veteran's report of no past or current frequent indigestion or stomach or intestinal conditions, which directly contradict her later assertions that she experienced GERD and gastrointestinal symptoms during service and that she reported GERD at her separation examination.  For these reasons, the Board concludes that the assertions of in-service GERD and gastrointestinal symptoms and an in-service diagnosis of GERD are not credible.  See Caluza, 7 Vet. App. 498 (1995).

To the extent that the Veteran's contentions reflect a belief that her current GERD is otherwise causally or etiologically related to her active service, the Board notes that, although the Veteran, as a lay person, is competent to describe observable symptoms such as heartburn, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), an opinion as to the etiology of GERD falls outside the realm of common knowledge of a lay person.  See, e.g., Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  Such opinions require clinical or diagnostic testing and medical knowledge of the complexities of the gastrointestinal system that the Veteran, as a lay person, is not competent to address.  Accordingly, the Veteran's contentions are not considered competent, and do not constitute probative evidence establishing that the Veteran's currently diagnosed GERD had its onset during her active service or is otherwise causally or etiologically related to an in-service event, injury, or disease.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the appeal for entitlement to service connection for GERD.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Sinusitis

The Veteran seeks a higher initial rating for pansinusitis.  The Veteran's pansinusitis has been rated as 30 percent disabling since October 26, 2009, the date of receipt of her petition to reopen the claim for entitlement to service connection for that disability.  The applicable rating period is from October 26, 2009, the effective date for the award of service connection for pansinusitis, through the present.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's pansinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6510, and the General Rating Formula for Sinusitis.  Under the General Rating Formula for Sinusitis, a 30 percent rating is provided when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum schedular 50 percent rating is provided when there is radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6510.

The Veteran's relevant treatment records reflect that she has complained of sinusitis symptoms throughout the rating period.  However, they do not show that she has undergone radical surgery or repeated surgeries.

At the June 2010 VA examination, the Veteran denied a history of incapacitating episodes of sinusitis, but endorsed a history of non-incapacitating episodes.  The episodes occur twice per year, last for one or two days, and result in symptoms of headache, purulent drainage, and sinus pain.  The Veteran further reported current symptoms of headache and sinus pain, and that she has headaches daily on the frontal part and in between the eyes.  The Veteran was not employed at the time of the VA examination.  She indicated that she was unemployed because she could not find work and due to her history of depression.  The examiner opined that the Veteran's sinusitis and service-connected allergic rhinitis would result in increased tardiness to work, and that the conditions decrease her concentration and slows down her work during acute episodes.

The April 2012 VA examiner indicated that the Veteran does not have sinusitis, and therefore provided no findings for the Veteran's sinusitis.

At the July 2016 VA examination, the Veteran reported recent symptoms of pain to the frontal areas of the face, cough, and nose congestion.  She currently had nose congestion, post-nasal drip, and a history of chronic sinusitis.  She was not currently taking medications for her sinusitis.  The examiner noted that the Veteran has near-constant sinusitis that occurred ten times during the prior year.  She went to the doctor with headaches and yellow mucus, and treatment for the sinusitis was not working as expected.  The condition resulted in headaches, tenderness of the affected sinus, purulent discharge, and crusting.  The Veteran also experienced tenderness at the cheeks and forehead.  She had seven or more non-incapacitating episodes over the previous twelve months and three or more incapacitating episodes of sinusitis, requiring prolonged antibiotic treatment over the previous twelve months.  The Veteran did not have a history of sinus surgery.  The examiner opined that the Veteran's sinus condition causes a mild impact on her ability to work in a physical job where she has to run, lift, push, or pull heavy objects.  It also causes a minimal impact on her ability to work in a sedentary job where she has to sit at a desk and work at a computer or answer telephones.

Accordingly, the Veteran does not contend, and the record does not show, that she has undergone either radical or repeated surgeries as a result of her pansinusitis.  The July 2016 VA examiner specifically indicated that the Veteran had no history of sinus surgery.  As noted above, a higher rating of 50 percent under the General Rating Formula for Sinusitis requires either radical surgery or repeated surgeries.  As there is no lay or medical evidence that the Veteran's pansinusitis has required radical or repeated surgeries, the assignment of an initial rating in excess of 30 percent for sinusitis is not warranted.

In summary, the Veteran's pansinusitis has resulted in multiple episodes of sinusitis per year; however, it has not required radical surgery or repeated surgeries.  The Board therefore finds that the criteria for an initial rating in excess of 30 percent for the Veteran's pansinusitis have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's pansinusitis pursuant to Fenderson, 12 Vet. App. at 126-27.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pansinusitis with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the record indicates that the Veteran experiences headaches, purulent drainage, sinus pain, nasal congestion, crusting, and tenderness of the affected sinus.  Such symptoms are explicitly considered in the schedular rating criteria.  Furthermore, a higher schedular rating is available for higher levels of disability; however, the Veteran's pansinusitis has not manifested to a severity to meet or more closely approximate the criteria for that rating.

The Board acknowledges that the Veteran's disability has an impact on employment.  The June 2010 VA examiner opined that the Veteran's pansinusitis and service-connected allergic rhinitis would result in increased tardiness to work, and that the conditions decrease her concentration and slow down her work during acute episodes.  The July 2016 VA examiner opined that the Veteran's sinus condition causes a mild impact on her ability to work in a physical job and a minimal impact on her ability to work in a sedentary job.  However, a schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, 4 Vet. App.at 363.  In this case, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account through her schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to an initial rating in excess of 30 percent for pansinusitis is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


